Per Curiam.
The question argued upon this appeal is fully stated in the opinion of Vice-Chancellor Stevens in the court below.
We conclude that the decree made on his advice, overruling a demurrer to the bill, should be affirmed, for the reasons given by him in his opinion.
The joinder of parties complainant in such a ease as is disclosed by the bill seems convenient and not inequitable, and to be a practice long recognized in the court of chancery.
It is here urged that two of the complainants were improperly joined because the executions upon their judgments had been returned unsatisfied, but this court has lately settled that such a bill may be filed by creditors occupying that position. Hall v. Nash, 13 Dick. Ch. Rep. 554.
_ The decree appealed from must be affirmed.
For affirmance — The Ci-iiee-Justice, Depue, Van Syckel, Dixon, Garrison, Lippincott, Gummeeb, Ludlow, Bogert, Hendrickson, Nixon, Adams, Vredenburgh — 13.
For reversal — None.